ten F^**6                                    ^>|-o9-ooS31-c(^


                                         RECEIVED IN
                                        COURT OFCRIMINAL APPEALS

 (ZojcX «P cfcVvi«JL *fib*ij                  MAY 2?. 2015
 Cooa\ clwk                                AbelAeo8ia,Gterk



 is^es: *r '^^ ^               .   TUlA-Q- /ssoes {>qaMJ^
 ***r^~Z<Z£ -^ *«*, »^r




                                                innfy \k.9J*)£'
SHARON KELLER                               COURT OF CRIMINAL APPEALS                                          ABEL ACOSTA
 PRESIDINGJUDGE                               RO. BOX 12308, CAPITOL STATION                                    5,™55,
LAWRENCE E. MEYERS                                  AUSTIN, TEXAS 78711
TOM PRICE                                                                                                 SIAN R. SCHILHAB
PAU L WOMACK                                                                                                  GENERAL COUNSEL
CHERYL JOHNSON                                                                                                  512-463-1597
MIKE KEASLER

BARBARA P.   HERVEY
CATHY COCHRAN

ELSA ALCALA

 JUDGES




             August 7, 2013

             Gerald Hayes
              Ellis Unit-TDC# 1578806
              1697 FM 980
             Huntsville, TX 77343

             RE: 01-09-00437-CR


             Dear Mr. Hayes,

             The Court of Criminal Appeals is in receipt of your "Petitioner's Request for Injunctive
             Relief regarding the above stated case number.

              After a thorough search of our records, we find that you do not have any proceedings
              before the Court of Criminal Appeals at this time. It appears that this case is still pending
              in the 1st Court of Appeals and an opinion has not yet been issued. We suggest that you
             contact them for more information.


             Your correspondence is being returned for your convenience.



             Sincerely,



     OJulfkk Abel Acosta
             Clerk



             AA/wp




                           SUPREME COURT BUILDING, 201 WEST 1 4TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                               WEBSITE: WWW.CCA.COURTS.STATE.TX.US